          Case 1:19-cr-00254-ALC Document 49 Filed 01/31/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       January 31, 2020


BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Reginald Fowler, S1 19 Cr. 254 (ALC)

Dear Judge Carter:

         Pursuant to the Court’s order at the last conference, the parties respectfully write to advise
the Court as to the status of the case. On Thursday, Mr. Fowler rejected the current plea offer, and
the Government has formally withdrawn that offer; thus, the parties anticipate the case proceeding
to trial as scheduled on April 28, 2020. Although the Court set a schedule for motions in limine in
advance of trial, a motion schedule for general pretrial motions has not been set; thus, the parties
will confer and submit a joint letter within the next week proposing a schedule for the Court’s
consideration.



                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                               By:     ____________________________
                                                       Jessica Fender
                                                       Sheb Swett
                                                       Samuel Rothschild
                                                       Assistant United States Attorneys
                                                       Southern District of New York
                                                       (212) 637-2276 / 6522 / 2504

cc:    Defense counsel of record (by ECF)
